DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the network hub must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Objections
Claims 17 and 21 are objected to because of the following informalities: 
“wherein sending the program to the network hub to send the control commands comprises:” should be “wherein sending the program to the network hub to send the control commands to the positive displacement pump comprises:” to conform with claim 10.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 21 states “wherein sending the program to the network hub to send the control commands comprises: indicating a condition for the command server to evaluate based on feedback from the positive displacement pump”. There appears to be no support for this limitation in the specification as filed. Therefore, it is considered new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Reese US 5066199 in further view of Building Smarter Planet Solutions with MQTT and IBM WebSphere MQ Telemetry, by IBM, published 2012.
 	Khalid discloses:
updated in the cloud based server 2208 at process block 2812. In one embodiment, a user with write access can modify any parameter, such as those listed in Table 2 above.  Alternatively, the parameters that can be modified remotely can be limited to a certain subset of the parameters associated with the variable speed pump controller 2202.  Once the parameters have been updated in the cloud based server 2208, the cloud based server 2208 can push the modified parameters to the variable speed pool pump controller 2202 via the wireless adapter 2204 at process block 2814.” Thus, the user updates the parameters/commands in the cloud based server which means that a record of the parameters/commands in e.g. Table 2 must exist in the cloud based server. Additionally, see also 3010 in Fig 30 wherein the current mode (such as a user defined mode which includes commands such as speed and time in 0154) is stored to determine if future modes are different from the current mode. And in 3012 in Fig 30 the current mode can be maintained which 
 	Regarding the limitation “at an application server” in line 2 of claim 10, applicant’s specification at 0073 makes it clear that a server can be “a PC, minicomputer, mainframe computer, microcomputer, or other device having a processor and a repository for data and/or connection to a repository for data, via, for example, a network 844, such as the Internet or an intranet, and couplings 845, 846, 864.” Additionally, applicant’s specification at 0009 makes it clear that a server comprises memory, a network interface and a processor. Additionally, 0025 of applicant’s specification makes it clear that the server can be a cloud based server which may include geographically dispersed computing hardware. Additionally, 0029 of applicant’s 
 	Khalid is silent regarding the type of pump used and therefore does not disclose the use of a positive displacement pump.
 	However, Reese discloses the use of a positive displacement pumps (see e.g. the abstract). 
  	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize a positive displacement pump in the system of Khalid to gain the benefit of “low flow rates and a precisely measured flow rate can be provided” as taught by Reese in col 7, lines 18-23.

 	IBM discloses connecting devices such as pumps (see “pumps” in the actuators section of Fig 1-3) in networks utilizing hubs (see e.g. table 5-2 wherein the Edge gateway serves as a hub, and see e.g. hubs in Figs 6-1 through 6-4).  
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize the gateway of Khalid as a hub (such as an Edge gateway as taught by IBM) in the network of Khalid to gain the benefit of connecting multiple devices such as multiple pumps e.g. the sump pump, well pump, and pool pump in 0002-0008 of Khalid; or, to utilize a hub as in Figs 6-1 through 6-4 to gain the benefits described in associated sections 6.2.1., 6.3.1, 6.4.1, and 6.4.4 including scalability for multiple devices such as the sump pump, well pump, and pool pump in 0002-0008 of Khalid. 

 	Khalid as modified above discloses:
 	11.  The method of claim 10, wherein the network hub publishes the control commands using Message Queuing Telemetry Transport (MQTT) protocol (see MQTT throughout IBM including the title). 
  	12.  The method of claim 10, wherein the network hub publishes commands for multiple pumps (see devices in Table 5-2 and Figs 6-1 through 6-4 of Khalid, and pumps in Fig 1-3 of IBM; and see pumps such as the sump pump, well pump, and pool pump in 0002-0008 of Khalid), each command including an identifier of the positive displacement pump to execute the respective command (see section Client Identifier in section 2.3.2 of IBM). 

 	17.  The method of claim 10, wherein sending the program to the network hub to publish the control commands comprises: indicating a time to publish the commands to control the positive displacement pump to operate according to the program (See “set start time” in Table 2 in 0134 of Khalid wherein this parameter “indicates” a “time to publish the commands to control the positive displacement pump to operate according to the program” for the program shown in Table 2. See also Table 1 in 0111 including Time, Date, and Wake Delay; Table 2 in 0134 including set time; and time of day and chemical addition times in 0185 wherein these parameters indicate a time to publish the commands to the pump (i.e. either these times are future times to publish commands to operate the pump or the current time at which commands are being published to operate the pump). See also “For example, if the pump motor 1414 was shut down due to a parameter associated with the temperature exceeding a predetermined value, the wireless gateway 1404 can provide the user with the option to restart the pump motor 1414 when the parameter associated with a temperature of the variable speed pump controller 1402 falls below the predetermined value” wherein “when the parameter associated with a temperature of the variable speed pump controller 1402 falls below the predetermined value” is indicates a time to publish the command to operate/restart the pump. See also “Alternatively, the variable speed pump controller 1402 can be set to only accept remote commands during certain time periods” in 0130 of Khalid wherein this time period “indicates” a “time to publish the commands to control the positive displacement pump to operate according to the program”.).

including the record of the control commands (see “and associated parameters” in 0173 wherein table 1 at 0111 shows setpoints [i.e. commands] are considered parameters of Khalid) and associated registered user (see “The messages provided to the service provider can include information relating to the contact information and address of the user” in 0173 of Khalid), the operation parameters from the positive displacement pump (see “and associated parameters” in 0173), and the alert (see “the fault” in 0173 of Khalid). 
 	21. (New) The method of claim 17, wherein sending the program to the network hub to send the control commands comprises: indicating a condition for the command server to evaluate based on feedback from the positive displacement pump (see e.g. 1604 and 1606 in Fig 16 wherein any of the pre-determined values is the condition wherein the wireless adaptor meets the limitations of a server when read in light of applicant’s specification as detailed in the rejection of claim 10 above). 

 
 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Reese US 5066199 in further view of Building Smarter Planet Solutions with MQTT and IBM WebSphere MQ Telemetry, by IBM, published 2012 in further view of Erman US RE46143.
 	Regarding claim 14, Khalid as modified above does disclose monitoring pump parameters (see e.g. 0112) but does not disclose wherein the operation parameters include rotation speed, rotation direction, and number of compressions.

 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to monitor the known pump motor parameters such as those taught by Erman in the system of Khalid as modified above to gain the benefit of monitoring the pump motor parameters and alerting the user of changes to the pump parameter as taught by Khalid in 0012.
 	Additionally, since Khalid discloses monitoring pump parameters and alerting a user when these parameters change, monitoring any type of pump parameter would be an obvious modification of Khalid as modified above. MPEP 2143 I (A) provides exemplary rationales for obviousness: 
B) Simple substitution of one known element for another (monitoring one type of pump parameter instead of another) to obtain predictable results (using monitored pump parameter as a basis for user alerts as taught by Khalid);  
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions (monitoring any particular pump parameters, which are finite in number), with a reasonable expectation of success (using monitored pump parameter as a basis for user alerts as taught by Khalid);
 	Given Khalid’s teaching of monitoring pump parameters, before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to monitor any .

 	
 	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Reese US 5066199 in further view of Building Smarter Planet Solutions with MQTT and IBM WebSphere MQ Telemetry, by IBM, published 2012 in further view of Ma US 2020/0278979.
 	Khalid discloses wherein evaluating the operation parameters according to defined conditions comprises: comparing a current configuration and the operating parameters of the positive displacement pump to historical failure information for a same or similar model of pump or pump component to predict a likelihood of failure or a component lifetime (See “The prognosticated life expectancy of the motor can be used to provide predictive maintenance schedules, which can be used to ensure components are available when their need is expected.” in 0218 wherein prognosticated life expectancy of a particular motor would be understood by one of ordinary skill in the art to be based on historical data from similar motors and such prediction would require some type of parameter [such as age or usage data] in order to prognosticate life expectancy. For example, see “In one example, predictive pump failure can be determined from parameters such as on/off cycling as well as other sensor data” in 0180 of Khalid.  Additionally, see known product usage and predictive product life models in 0221 of Khalid.).

 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to use machine learning to predict pump failure of equipment such as pump equipment as taught by Ma in the system of Khalid as modified above to gain the benefit of avoiding equipment failure.
 	
 	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Reese US 5066199 in further view of Building Smarter Planet Solutions with MQTT and IBM WebSphere MQ Telemetry, by IBM, published 2012 in further view of Ma US 2020/0278979 in further view of Johnson US 2010/0187185 in further view of Ashburn US 2012/0027622.
  	Khalid as modified above does not disclose wherein the positive displacement pump is a 
peristaltic pump and the historical failure information includes an average time to failure or average number of cycles to failure for a tubing used in the current configuration.
 	Like Khalid, Johnson discloses a pump for a pool (see e.g. 0002 of Khalid and e.g. 0038 of Johnson) wherein Johnson discloses the use of a peristaltic pump (see e.g. 0035).

 	Ashburn also discloses wherein the positive displacement pump is a peristaltic pump (see e.g. the title) and discloses the historical failure information includes an average time to failure or average number of cycles to failure for a tubing used in the current configuration (see maximum operational life for the specified tube in 0056). 
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to use the tube failure prediction methods of Ashburn in the system of Khalid as modified above to gain the benefit of “An alert may be generated to warn an operator that the predicted operational life has been exceeded” as taught by Ashburn in 0056.
 	
 	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Reese US 5066199 in further view of Building Smarter Planet Solutions with MQTT and IBM WebSphere MQ Telemetry, by IBM, published 2012 in further view of Fletcher US 6364620.
 	Khalid as modified above does disclose the use of a positive displacement pump but does not disclose receiving an indication that a leak has been detected at the pump. 
 	Fletcher discloses receiving an indication that a leak has been detected at the pump (see col 4 lines 58-60).
.



Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive. 
Applicant argues:
The applied references, alone or in combination, fail to disclose or suggest at least, “storing a record of the control commands associated with the registered user.” The Office Action asserts that FIG. 30 element 3010 discloses that “the current mode [and thus a record of the control commands associated with the current mode] is stored to determine if future modes are different from the current mode.” Element 3010 is a decision block labeled “Is selected pumping mode different from current pumping mode.” The only reference to 3010 in the description of Khalid states, “If the user is determined to have a sufficient permission level to select the pumping mode, it can then be determined whether the selected pumping mode is different than the current pumping mode at process block 3010.” Accordingly, the Applicant respectfully submits that Khalid does not disclose the features asserted by the Office Action. Specifically, Khalid does not disclose or suggest “a record of the control commands associated with the registered user.”
To the extent the Office Action is asserting that this feature is inherent in Khalid, the Applicant respectfully disagrees. Even if Khalid is interpreted as storing the current pumping mode in order to compare pumping modes, the Examiner has not established any inherency in associating the control mode with the user or storing a record of control commands (plural) associated with the registered user.
Reese, IBM, Erman, Ma, Ashburn, and Fletcher are not cited regarding records of control commands associated with a registered user and do not remedy the deficiencies of Khalid.
Moreover, the Office Action has not shown that the differences between the teachings of Khalid, Reese, IBM, Erman, Ma, Ashburn, and Fletcher either alone or in combination, and the subject matter of the independent claim are such that the claimed subject matter as a whole would have been obvious, even when taking into Response to Non-Final Office Action dated February 4, 2021 consideration the predictable use of the disclosed prior art elements. The Office Action asserts that it would have been obvious to incorporate a positive displacement pump as disclosed in Reese and a hub as disclosed by IBM. Applicant respectfully submits that the proposed modification would not add “storing a record of the control commands associated with the registered user.” Therefore, the proposed modification, according to the predictable uses of the disclosed prior art elements, would not disclose or suggest the subject matter of the independent claim. Thus, based on the foregoing, the Office Action has failed to prima facie rejection under 35 U.S.C. § 103, and the independent claims are patentable over any combination of Khalid, Reese, IBM, Erman, Ma, Ashburn, and Fletcher.



Examiner’s answer:
In 0151 Khalid discloses (emphasis added) “If the user does have write access, the parameters can be updated in the cloud based server 2208 at process block 2812. In one embodiment, a user with write access can modify any parameter, such as those listed in Table 2 above.  Alternatively, the parameters that can be modified remotely can be limited to a certain subset of the parameters associated with the variable speed pump controller 2202.  Once the parameters have been updated in the cloud based server 2208, the cloud based server 2208 can push the modified parameters to the variable speed pool pump controller 2202 via the wireless adapter 2204 at process block 2814.” Thus, the user accesses the parameters/commands in the cloud based server which means that a record of the parameters/commands in e.g. Table 2 must exist in the cloud based server. 
Additionally, see 3010 in Fig 30 wherein the current mode (such as a user defined mode which includes commands such as speed and time in 0154) is stored to determine if future modes are different from the current mode; and, see 3012 in Fig 30 wherein the current mode can be maintained which necessitates a record of the control commands associated with the current mode be stored in order enable the system to maintain the current mode wherein the current mode can include a user defined mode which includes commands such as speed and time in 0154. If e.g. a record of the speed and time of a user defined mode were not stored [i.e. they were immediately deleted upon being received], it would be impossible to maintain the current user defined pumping mode since the parameters/commands of such a user defined mode would not exist. 
It is noted that there is no requirement in the claim as to how long the record is stored, only that the record is stored. Even storing a record temporarily (e.g. storing a temporary record to enable data processing operations of the record) fully meets the limitations of the claim. 

	
Applicant argues:
For example, claim 17, recites, “wherein sending the program to the network hub to send the control commands comprises: indicating a time to publish the commands to control the positive displacement pump to operate according to the program.” The Office Action cites paragraph 0130 of Khalid as disclosing that the variable speed pump controller 1402 can be set to only accept remote commands during certain time periods. Accordingly, Khalid merely teaches time periods where remote access is disabled. In contrast, claim 17 further defines how the application server is able to program the pump instead of merely remotely setting an operation mode as in Khalid. Additionally, directly accessing a pump controller as in Khalid is different than providing a program to a network hub. As described in paragraph [0026] of the present application, “In an aspect, the use of a publish-subscribe based messaging protocol may provide security by having the positive displacement pumps 110 establish a connection to a known server, rather than accepting a connection from potentially different sources.” Accordingly, directly accessing the pump controller as in Khalid, even with the control to only accept remote commands during certain time periods, does not provide the security of the positive displacement pump contacting a single network hub. Therefore, claim 17 is allowable for these additional reasons.
 	Examiner’s answer:
Applicant appears to argue several details which are not claimed rather than directing arguments to the actual, specific claim language. The claim language merely requires “indicating” with no associated restrictions. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “how the application server is able to program the pump”, “a publish-subscribe based messaging protocol”, “provide security”) are not recited in claim 17.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Khalid discloses “set start time” in Table 2 in 0134 of Khalid wherein this parameter “indicates” a “time to publish the commands to control the positive displacement pump to operate according to the program” for the program shown in Table 2. That is all that is required in claim 17.
	See also Table 1 in 0111 including Time, Date, and Wake Delay; Table 2 in 0134 including set time; and time of day and chemical addition times in 0185 wherein these parameters “indicate” a time to publish the commands to the pump (i.e. either these times are future times to publish commands to operate the pump or the current time at which commands are being published to operate the pump). That is all that is required in claim 17.
 	See also “For example, if the pump motor 1414 was shut down due to a parameter associated with the temperature exceeding a predetermined value, the wireless gateway 1404 can provide the user with the option to restart the pump motor 1414 when the parameter associated with a temperature of the variable speed pump controller 1402 falls below the predetermined value” wherein “when the parameter associated with a temperature of the variable speed pump controller 1402 falls below the predetermined value” “indicates” a time to publish the command to operate/restart the pump. That is all that is required in claim 17.
	See also “Alternatively, the variable speed pump controller 1402 can be set to only accept remote commands during certain time periods” in 0130 of Khalid wherein this time period “indicates” a “time to publish the commands to control the positive displacement pump to operate according to the program”. That is all that is required in claim 17.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746